Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-6, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2018/0260334) in view of Dewitt et al. (US 2017/0153843).


a host interface [see Fig. 1, host connected to storage device via an interface];
a controller [see Fig. 1, memory controller 130];
non-volatile storage media [see Fig. 1, NV memory array 140] ; and
firmware containing instructions which, when executed by the controller, instruct the controller to at least:
store a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media [see Fig. 1; namespace to logical mapping 132 & paragraphs 44-46];
adjust the namespace map to change a size of the namespace[see paragraphs 19-20; size of namespace mapping table adjusted when namespace size is changed]; and translate logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the namespace map [see paragraphs 39-40; lookup tables translate namespace logical address to a physical address]; wherein the namespace map is adjusted in response to a request for a host to increase or decrease the size of the namespace [see paragraph 19; in response to namespace size increase, new entry is added to end of lookup table (i.e. namespace mapping table is adjusted].

Asano discloses that a namespace may b further divided into blocks, but does not expressly disclose the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size.

Dewitt discloses a computer storage system which also utilizes namespaces. A storage device may be have 2,000,000 LBA’s all with a block size of 512 bytes [see paragraphs 30, 37 & 49].



The motivation for doing so would have been to allow the namespaces to be allocated with a block size of choice [see Dewitt, paragraph 49].

Therefore, it would have been obvious to combine Dewiit with Asano for the benefits listed above, to obtain the invention as specified in claims 1, 3, 5-6, 15-17 and 20.

	
	
Regarding claim 3, the combination discloses the computer storage device of claim 1, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace [see Asano, paragraphs 19 & 40-42; new entry is added to end of namespace mapping table; each entry of table including a namespace identifier].

Regarding claim 4, the combination discloses the computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace [see Asano, paragraph 20; in response to namespace size decrease, entry is removed from end of lookup table (i.e. namespace mapping table is adjusted].

Regarding claim 5, the combination discloses the computer storage device of claim 1, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace  [see paragraphs 20 & 40-42; entry is removed from end of namespace mapping table; each entry of table including a namespace identifier].

Regarding claim 6, the combination discloses the computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace [see Asano, paragraph 20; in response to namespace size decrease, entry is removed from end of lookup table (i.e. namespace mapping table is adjusted].

Regarding claim 7, the combination discloses the computer storage device of claim 1, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size [see Asanoparagraph 40; blocks are of a predetermined size].

Claims 15-17 and 20 are rejected in a similar manner to claims 1, 3 and 5-6 above.

Claims 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Dewitt, and further in view of Bayer et al. (US 2012/0272037).

Regarding claim 8, Asano and Dewiit discloses the computer storage device of claim 1 as discussed above.

The combination does not expressly disclose the block size is a power of two.

Bayer discloses a storage system in which the block sizes are a power of two [see paragraph 24].



The motivation for doing so would have been to address physical memory in an effiecient way [see Bayer, paragraph 24].

Therefore, it would have been obvious to combine Bayer with Asano and Dewitt for the benefits listed above, to obtain the invention as specified in claims 8, 18 and 19.

Claim 18 is similar to claim 8 and rejected in the same manner as above.

	
Regarding claim 19, the combination discloses the method of claim 18, further comprising:
adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks [see Asano, paragraph 52; entries in map are re-ordered to map addresses contiguously].


Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose the relationship between changing the size of a namespace and block sizes and mapping a first block to a portion of a first or second particular block as claimed.

Response to Arguments
Applicant’s arguments, filed 12/31/2021, with respect to the rejection(s) of claim(s) 1, 3, 5-6, 15-17 and 20 under Asano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dewitt.

	CLOSING COMMENTS
	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.